Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for fourth quarter and full year 2015 COMPANY TOPS NON-GAAP EPS GUIDANCE ENGLEWOOD, COLO. (February 3, 2016) — CSG Systems International, Inc. (Nasdaq: CSGS), a leading global provider of interactive transaction-driven solutions and services, today reported results for the quarter and year ended December31, 2015. Key Highlights: • Fourth quarter 2015 results: • Total revenues were $197.3 million. • Non-GAAP operating income was $43.5 million, or 22.1% of total revenues and GAAP operating income was $34.1 million, or 17.3% of total revenues. • Non-GAAP earnings per diluted share (EPS) was $0.77. GAAP EPS was $0.70. • Cash flows from operations for the quarter were $52.6 million. • Full year 2015 results: • Total revenues were $752.5 million. • Non-GAAP operating income was $149.6 million, or 19.9% of total revenues and GAAP operating income was $113.1 million, or 15.0% of total revenues. • Non-GAAP earnings per diluted share (EPS) was $2.62. GAAP EPS was $1.87. • Cash flows from operations for the year were $137.0 million. • CSG paid its quarterly cash dividend of $0.175 per share of common stock, or a total of approximately $6 million, to shareholders, bringing the total 2015 dividend to approximately $23 million. • In January 2016, CSG’s Board of Directors approved an approximately 6% increase in the Company’s cash dividend, effective with the first quarterly payment of $0.185 per share of common stock. • During 2015, CSG converted approximately 2 million Comcast customer accounts onto its cloud-based Advanced Convergent Platform. • In December 2015, CSG received the final share settlement for its $50 million accelerated share repurchase (ASR) agreement, entered into in March 2015. CSG Systems International, Inc.
